     Case 21-50235            Doc 4-1       Filed 04/03/21         Entered 04/03/21 13:12:17               Page 1 of 1

                                                    Notice Recipients
District/Off: 0205−5                      User: sstaton                         Date Created: 4/5/2021
Case: 21−50235                            Form ID: 309A                         Total: 9


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Anthony T. Malarney          P.O. Box 551       Winsted, CT 06098
ust         U. S. Trustee       Office of the U.S. Trustee     Giaimo Federal Building        150 Court Street, Room
            302       New Haven, CT 06510
tr          George I. Roumeliotis        Roumeliotis Law Group, P.C.       157 Church Street, 19th Floor        New Haven, CT
            06510
aty         Gregory S. Jones        Allingham, Readyoff & Henry, LLC         54 Bridge Street      New Milford, CT 06776
9281895     Attorney Kevin Brignole         Brignole, Bush & Lewis       73 Wadsworth Street        Attn: Bankruptcy
            Mgr.        Hartford, CT 06106−1768
9281896     Bank Of America         Attn: Bankruptcy        Po Box 982238       El Paso, TX 79998
9281897     Eastern Account System, Inc.        Po Box 837       Attn: Bankruptcy Mgr.        Newtown, CT 06470
9281898     Hanna Martocchio         c/o Kevin F. Brignole      73 Wadsworth Street        Attn: Bankruptcy
            Mgr.        Hartford, CT 06106
9281899     Peoples Credit Union        858 W Main Rd         Attn: Bankruptcy Mgr.       Middletown, RI 02842
                                                                                                                   TOTAL: 9
